Case 9:19-cv-81216-RS Document 1 Entered on FLSD Docket 08/29/2019 Page 1 of 9




                             UNITED STATES DISCRICT COURT FOR
                             THE SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM CIVIL DIVISION


 MARK FITZGERALD,                                              CASE NO.:

                Plaintiff,
                                                               JURY DEMAND
 v.


 SEACOAST BANKING CORPORATION
 OF FLORIDA,

             Defendant.
 ___________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, MARK FITZGERALD (hereinafter, “Plaintiff” or “FitzGerald”), by and

 through undersigned counsel, hereby files this Complaint and Demand for Jury Trial against

 Defendant, SEACOAST BANKING CORPORATION OF FLORIDA (“Seacoast” or

 “Defendant”), alleging damages in violation of the Americans with Disabilities Act of 1990, 42

 U.S.C. §12101, et seq. (“ADA”), and the Florida Civil Rights Act of 1992, as amended, Fla. Stat.

 760.01 et seq. (“FCRA”). Plaintiff further alleges the following:

                                  JURISDICTION AND VENUE

        1.      Jurisdiction in this Court is proper as this is an action under 42 U.S.C. §12101 et seq.

 and pursuant to 28 U.S.C. §1331 this Court has original jurisdiction over this controversy.

        2.      Venue is appropriate in the Southern District of Florida pursuant to 28 U.S.C.

 §1391, as this is the situs where the cause of action occurred and the location of Defendant’s

 principal place of business.
Case 9:19-cv-81216-RS Document 1 Entered on FLSD Docket 08/29/2019 Page 2 of 9



                                               PARTIES

        3.      At all times material to this action, Plaintiff, FitzGerald, was, and continues to be

 a resident of Palm Beach County, Florida, and is otherwise sui juris.

        4.      At all times material hereto, FitzGerald was an “employee” as defined by 42

  U.S.C. §12111(4), and a “qualified individual” as defined by 42 U.S.C. §12111(8).

        5.      At all times material hereto, Plaintiff was an “aggrieved person” as defined by the

  FCRA, Fla. Stat. §760.02(10).

        6.       At all times material to this action, Defendant, Seacoast, was, and continues to

  be, a Florida corporation organized and existing under, and by virtue of the laws of the State of

  Florida, with its principal place of business situated at 815 Colorado Avenue, Stuart, Florida,

  and is otherwise sui juris.

        7.      At all times material hereto, Seacoast was a “person” and an “employer” as

 defined by 42 U.S.C. §12111(5), and Fla. Stat. §760.02(7).

        8.      Seacoast employed fifteen (15) or more employees for the applicable statutory

 period and is subject to the employment discrimination provisions of the ADA and FCRA.

                                     CONDITIONS PRECEDENT

        9.      Plaintiff has complied with all conditions precedent in filing this action, to wit:

                a.         Plaintiff has timely filed a charge of discrimination with the Equal

 Employment Opportunity Commission (“EEOC”), Miami District Office, for disability-related

 discrimination and retaliation.

                b.         Plaintiff was issued a Notice of Right to Sue letter on July 19, 2019, a true

 and correct copy of said letter is attached hereto and marked as Exhibit A.

                c.         Plaintiff has filed the instant action within 90 days of receipt of the Notice

 of Right to Sue letter.

                                                     2
Case 9:19-cv-81216-RS Document 1 Entered on FLSD Docket 08/29/2019 Page 3 of 9



                                  GENERAL ALLEGATIONS

        10.     On or about September 2017, FitzGerald was employed by Defendant as a Vice

 President of Small Business Banking, which required Plaintiff to build and maintain business

 banking relationships in Palm Beach County and Broward County, Florida.

        11.     As a Vice President of Small Business Banking for Seacoast, Plaintiff’s essential

 job functions included business development, client retention, maintaining knowledge of

 Seacoast’s financial products and maintaining current on industry changes and technology.

        12.     Plaintiff essential job functions were primarily conducted through inbound and

 outbound telephone calls and meetings with potential clients as well as existing clients.

        13.     Prior to Plaintiff joining Seacoast, FitzGerald possessed over twenty plus years of

 business banking experience, with a proven track record of success, as well as having an

 established network of contacts, customer and business owners available for FitzGerald to

 prospect for business.

        14.     FitzGerald also maintained superior knowledge of the available financial products

 in the market, underwriting guidelines for loan approval and market conditions and trends.

        15.     As a result of Plaintiff’s experience, knowledge and reputation, Plaintiff was not

 required to work at a Seacoast’s branch location but rather was permitted by Seacoast to conduct

 and operate out of Plaintiff’s home office in Lake Worth.

        16.     Once FitzGerald began working for Defendant, Plaintiff’s acumen as a Vice

 President of Business Banking was immediately apparent to Seacoast and Seacoast’s

 management.

        17.     In fact, Plaintiff’s performance was so outstanding that FitzGerald was recognized

 by Seacoast as the No. 1 Small Business Banker for the entire bank, consisting of over 49

 branches throughout the State of Florida, for the First Quarter Ending 2018, exceeding Plaintiff’s

                                                 3
Case 9:19-cv-81216-RS Document 1 Entered on FLSD Docket 08/29/2019 Page 4 of 9



 goals established by Seacoast by over two-hundred percent (200%).

         18.     Shortly after being honored for FitzGerald’s excellence, on or around late March

 or early April 2018, FitzGerald began experiencing extreme anxiety and debilitating depression,

 causing FitzGerald to have difficulty performing his job at peak performance, as Plaintiff and

 Seacoast were accustomed.

         19.     Plaintiff’s mental impairment had caused FitzGerald’s production to decline for

 the 2nd Quarter Ending 2018, negatively effecting his sales.

         20.     On or about May 2, 2018, while traveling to Orlando, Florida for a three-day long

 banking industry conference, Plaintiff suffered a severe panic attack and was taken to the

 emergency room.

         21.     Plaintiff was treated and released from the hospital with instructions that Plaintiff

 could return to work on May 9, 2018 and for FitzGerald to see a specialist.

         22.     Upon Plaintiff’s discharge from the hospital, Plaintiff sought treatment from a

 psychiatrist and was diagnosed with severe depression and debilitating anxiety.

         23.     FitzGerald informed his supervisor and/or manager, PHILIP FITZPATRICK

 (“Fitzpatrick” or “Manager”), of the panic attack and FitzGerald’s ongoing issues with

 depression and anxiety.

         24.     During the conversation, Fitzpatrick informed Plaintiff of Fitzpatrick’s own issues

 dealing with depression after being discharged from the United States Marine Corp., and

 recommended that Plaintiff attend counseling services available to Seacoast employees, which

 Plaintiff utilized.

         25.     FitzGerald and Fitzpatrick also discussed reasonable accommodations, including,

 but not limited to, changes to FitzGerald’s work schedule, providing assistance to FitzGerald in

 completing non-essential job duties and/or taking personal time off.

                                                  4
Case 9:19-cv-81216-RS Document 1 Entered on FLSD Docket 08/29/2019 Page 5 of 9



         26.    Defendant ultimately agreed, with FitzGerald’s support, that Seacoast would

 accommodate Plaintiff’s disability by having Plaintiff utilize his paid-time-off (“PTO) to seek

 medical treatment for his disability, with the parties revisiting FitzGerald’s mental condition and

 reasonable accommodations on June 4, 2018, when Plaintiff’s PTO exhausted and he returned to

 work.

         27.    The aforementioned accommodation permitted Plaintiff to apply his accrued PTO

 without incurring any unexcused absences and eliminated any costs to Seacoast.

         28.    FitzGerald embraced treatment and was committed to managing, and eventually

 overcoming his disabilities, and returning to work for Seacoast.

         29.      FitzGerald also regularly checked in with Fitzpatrick and provided Fitzpatrick

  with updates on his mental state, treatment and status of any improvements or worsening of

  FitzGerald’s condition.

         30.     During his authorized absence from Seacoast, Plaintiff treated with both a

  psychiatrist and a therapist, preparing to return to work for Seacoast, on June 4, 2018.

         31.     However, on or about late May 2018, while Plaintiff was out on PTO, Seacoast,

  through Fitzpatrick, contacted FitzGerald, via telephone, and without reason or explanation,

  terminated FitzGerald, effective June 1, 2018.

         32.     FitzGerald was terminated by Seacoast based solely on FitzGerald’s disability,

  and while Plaintiff was on leave seeking medical treatment, Seacoast contrived their scheme to

  permanently eliminate FitzGerald from Seacoast’s work force, which they executed on the May

  2018 telephone call.

         33.     Prior to FitzGerald’s termination, Seacoast never reprimanded, warned or

  disciplined Plaintiff for any reason nor did Defendant at any time indicate they were unsatisfied

  with Plaintiff’s job performance.

                                                   5
Case 9:19-cv-81216-RS Document 1 Entered on FLSD Docket 08/29/2019 Page 6 of 9



          34.     As a result of Seacoast’s discriminatory and unlawful actions, Plaintiff has

  suffered, among other things, extreme mental anguish, further depression and anxiety, loss of

  income and health benefits, and the inability to provide for his family during a time when he

  needed it most.

                         COUNT I – VIOLATION OF TITLE I OF THE ADA

          35.     Plaintiff adopts and re-alleges the facts contained in paragraphs 1-34 above, as if

  fully stated herein.

          36.     At all times material to this action, Defendant, Seacoast, engaged in unlawful

  discrimination against Plaintiff by terminating Plaintiff’s employment with Defendant because

  of Plaintiff’s disabilities, and by failing to provide Plaintiff reasonable accommodations, which

  accommodations would not subject Defendant to undue hardship or unreasonable costs.

          37.     FitzGerald’s mental disabilities, consisting of severe depression and debilitating

  anxiety, qualify as disabilities within the meaning of the ADA.

          38.     Plaintiff’s aforementioned disabilities were and continue to be, mental

  impairments substantially limiting FitzGerald’s ability to conduct major life activities,

  including, but not limited to, operating a motor vehicle, fatigue, focusing, brain functionality

  and sleeping.

          39.     Plaintiff’s disabilities and impairments were expected to last longer than six

  months but were treatable with the appropriate medical treatment over time.

          40.     Defendant was not only aware of Plaintiff’s disabilities, but Plaintiff openly

  discussed his disabilities with his immediate supervisor/manager, Philip Fitzpatrick.

          41.     FitzGerald was otherwise qualified for his position as Vice President of Small

  Business Banking, possessing all the skills, experience and education to continue his employment

  with Seacoast, and was able to perform the essential job functions of his position with or without

                                                   6
Case 9:19-cv-81216-RS Document 1 Entered on FLSD Docket 08/29/2019 Page 7 of 9



  reasonable accommodations.

          42.      Defendant’s actions were willful, in that Defendant knew their actions of

  discriminating against Plaintiff based on his disability were unlawful, but acted irrespective of

  the law.

          43.      As a direct and proximate result of the intentional violations by Defendant,

  Plaintiff has suffered, and continues to suffer emotional pain and mental anguish,

  embarrassment, depression and anxiety, loss of income in the form of wages and commissions,

  and damages to Plaintiff’s reputation. result of Defendants’ actions, Plaintiff suffered damages,

  including, but not limited to, lost wages and benefits.

         WHEREFORE, Plaintiff, MARK FITZGERALD, demands Judgment against

 Defendant, SEACOAST BANKING CORPORATION OF FLORIDA, prohibiting Defendant’s

 discriminatory actions; actual damages, including lost wages, commission and benefits, back

 pay, future wages and commissions; compensatory damages under the ADA for mental anguish,

 loss of dignity, embarrassment, severe anxiety and emotions distress; punitive damages;

 prejudgment interest; and reasonable attorney’s fee and costs, and any other relief this Court

 deems just and equitable.


                COUNT II – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                     (DISABILITY DISRIMINATION IN EMPLOYMENT)

          44.      Plaintiff adopts and re-alleges the facts stated in paragraphs 1-34 above, as if fully

  stated herein.

          45.      Plaintiff brings this action for violations of the Florida Civil Rights Acts of 1992,

  Section 760.10(1)(a), for discrimination against Plaintiff because of Plaintiff’s mental disability

  and/or handicap.

          46.      Plaintiff was not afforded reasonable accommodations for his disability, but instead

                                                    7
Case 9:19-cv-81216-RS Document 1 Entered on FLSD Docket 08/29/2019 Page 8 of 9



  was discriminated against by Seacoast based on his handicap and terminated from his employment

  with Defendant.

          47.     As a result of Defendant’s actions, Plaintiff suffered both irreparable injury and

  compensable damages unless and until this Court grants Plaintiff relief.

          48.       The unlawful employment practices complained of herein and the actions of

  Defendant and its agents were willful, wanton, intentional and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights and in violation of he FCRA.

          49.     As a direct and proximate result of the intentional violations of the FCRA by

  Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and

  mental anguish, continued depression and anxiety, embarrassment and humiliation.

          50.     Furthermore, as a direct and proximate result of the intentional violations of the

  FCRA by Defendant, Plaintiff has suffered substantial damages in the form of lost wages and

  commissions, future wages and commissions and loss of benefits.

          51.     Plaintiff is entitled to bring this civil action in any court of competent jurisdiction

  under Fla. Stat. 760.11(8).

          52.     Defendants’ unlawful actions of discrimination were willful and malicious, entitling

  Plaintiff to recover punitive damages under Fla. Stat. 760.11(5).

          53.     Furthermore, Plaintiff is entitled to recover reasonable attorneys’ fees and costs in

  bringing this action, pursuant to Fla. Stat. 760.11(5).

         WHEREFORE, Plaintiff, MARK FITZGERALD, demands Judgment against

 Defendant, SEACOAST BANKING CORPORTION OF FLORIDA, for actual damages,

 including lost wages, commissions and benefits, back pay, future wages and commissions;

 compensatory damages under the FCRA for mental anguish, loss of dignity, embarrassment,

 severe anxiety and emotions distress; punitive damages under the FCRA; prejudgment interest;

                                                    8
Case 9:19-cv-81216-RS Document 1 Entered on FLSD Docket 08/29/2019 Page 9 of 9



 and reasonable attorney’s fee and costs; and any other relief this Court deems just and equitable.

                                          JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.


 Dated: August 29, 2019.

                                               Respectfully submitted,

                                               MILL STONE LEGAL GROUP, LLC

                                         By: /s Matthew R. McGuigan
                                             MATTHEW R. MCGUIGAN, ESQ.
                                             FL Bar No.: 113357
                                             3333 W. Commercial Blvd., Ste. 115
                                             Fort Lauderdale, FL 33309
                                             Tel: 754-227-1610
                                             Fax: 215-475-4764
                                             E-mail: mmcguigan@millstonelegal.com
                                             Attorneys for Plaintiff Mark FitzGerald




                                                   9
